J   -S19011-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: M.B. AND M.M.                        IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA




    APPEAL OF: A.B.                                  No. 1762 MDA 2016

                Appeal from the Decree Entered October 7, 2016
              In the Court of Common Pleas of Huntingdon County
                     Orphans' Court at No(s): 31-16-0025,
                                     31-16-0026

BEFORE:      GANTMAN,      Pa,   BENDER, P.J.E., and STEVENS, P.J.E.*

MEMORANDUM BY GANTMAN, P.J.:                           FILED MARCH 20, 2017

        Appellant, A.B. ("Mother"), appeals from the decree entered in the

Huntingdon County Court of Common Pleas Orphans' Court, which granted

the petitions of the Huntingdon County Children's Services ("Agency") for

involuntary termination of Mother's parental rights to her minor children,

M.B. and M.M. ("Children"). We affirm.

        In its opinion, the Orphans' Court fully and correctly set forth the

relevant facts and procedural history of this case.      Therefore, we have no

reason to restate them.'



' Despite the court's entry of  a single termination decree, which terminated
Mother's rights to both M.B. and M.M., we observe that it was improper for
Mother to file a single notice of appeal and statement of errors complained of
on appeal. See Pa.R.A.P. 341 (providing that where one or more orders
resolves issues arising on more than one docket, or relating to more than
(Footnote Continued Next Page)



*Former Justice specially assigned to the Superior Court.
J   -S19011-17


        Mother raises five issues for our review:

          WHETHER...[THE] COURT ERRED IN TERMINATING THE
          PARENTAL RIGHTS OF [MOTHER] IN REGARDS TO
          [CHILDREN?]

          WHETHER...[THE] COURT ERRED IN FINDING THAT THE
          AGENCY PRESENTED CLEAR AND CONVINCING EVIDENCE
          THAT MOTHER...EVIDENCED A SETTLED PURPOSE OR
          INTENT TO GIVE UP OR FAILED TO PROVIDE PARENTAL
          DUTIES FOR THE SIX MONTHS IMMEDIATELY PRECEDING
          THE FILING OF THE PETITION[?]

          WHETHER...[THE] COURT ERRED IN FINDING THAT
          [MOTHER] COULD NOT WITHIN A REASONABLE TIME
          CORRECT ANY     DEFICIENCIES THAT CAUSED THE
          PLACEMENT OF CHILDREN[?]

          WHETHER...[THE] COURT ERRED IN FINDING THAT THE
          CONDITIONS WHICH LED TO THE REMOVAL OR
          PLACEMENT OF [CHILDREN] CONTINUED TO EXIST AND
          TERMINATION OF PARENTAL RIGHTS WOULD BEST SERVE
          THE NEEDS AND WELFARE OF [CHILDREN][?]

          WHETHER...[THE] COURT ERRED BY ASKING QUESTIONS
          CONCERNING AN EVICTION      OF  [MOTHER] IN AN
          UNRELATED MATTER THAT [THE COURT] PRESIDED OVER
          AND WHICH AN AGREEMENT WAS ENTERED CONCERNING
          AN EVICTION ACTION AGAINST [MOTHER?]

(Mother's Brief at 4-5).

        Appellate review of termination of parental rights cases implicates the

following principles:

           In cases involving termination of parental rights: "our
           standard of review is limited to determining whether the
           order of the trial court is supported by competent
(Footnote Continued)

one judgment, separate notices of appeal are required).      Nevertheless, we
decline to reject Mother's appeal on this basis.


                                       -2
J   -S19011-17


          evidence, and whether the trial court gave adequate
          consideration to the effect of such a decree on the welfare
          of the child."

In re Z.P.,   994 A.2d 1108, 1115 (Pa.Super. 2010) (quoting        In re I.1.,   972
A.2d 5, 8 (Pa.Super. 2009)).

              Absent an abuse of discretion, an error of law, or
              insufficient evidentiary support for the trial court's
              decision, the decree must stand.       ...  We must
              employ a broad, comprehensive review of the record
              in order to determine whether the trial court's
              decision is supported by competent evidence.

          In re B.L.W.,  843 A.2d 380, 383 (Pa.Super. 2004) (en
          banc), appeal denied, 581 Pa. 668, 863 A.2d 1141 (2004)
          (internal citations omitted).
              Furthermore, we note that the trial court, as the
              finder of fact, is the sole determiner of the credibility
              of witnesses and all conflicts in testimony are to be
              resolved by the finder of fact. The burden of proof is
              on the party seeking termination to establish by
              clear and convincing evidence the existence of
              grounds for doing so.

          In re Adoption of A.C.H.,     803 A.2d 224, 228 (Pa.Super.
          2002) (internal citations and quotation marks omitted).
          The standard of clear and convincing evidence means
          testimony that is so clear, direct, weighty, and convincing
          as to enable the trier of fact to come to a clear conviction,
          without hesitation, of the truth of the precise facts in issue.
          In re .7.D.W.M., 810 A.2d 688, 690 (Pa.Super. 2002). We
          may uphold a termination decision if any proper basis
          exists for the result reached. In re C.S., 761 A.2d 1197,
          1201 (Pa.Super. 2000) (en banc). If the court's findings
          are supported by competent evidence, we must affirm the
          court's decision, even if the record could support an
          opposite result. In re R.L.T.M., 860 A.2d 190, 191-92
          (Pa.Super. 2004).

In re Z.P., supra     at 1115-16 (quoting      In re Adoption of K.1.,    936 A.2d



                                          -3
J   -S19011-17


1128, 1131-32 (Pa.Super. 2007), appeal denied, 597 Pa. 718, 951 A.2d
1165 (2008)).

        Agency filed petitions for the involuntary termination of Mother's

parental rights to Children on the following grounds:

          §   2511. Grounds for involuntary termination

          (a)   General Rule.-The rights of a parent in regard to a
          child may be terminated after a petition filed on any of the
          following grounds:

              (1) The parent by conduct continuing for a period of
              at least six months immediately preceding the filing
              of the petition either has evidenced a settled purpose
              of relinquishing parental claim to a child or has
              refused or failed to perform parental duties.

              (5) The child has been removed from the care of the
              parent by the court or under a voluntary agreement
              with an agency for a period of at least six months,
              the conditions which led to the removal or placement
              of the child continue to exist, the parent cannot or
              will not remedy those conditions within a reasonable
              period of time, the services or assistance reasonably
              available to the parent are not likely to remedy the
              conditions which led to the removal or placement of
              the child within a reasonable period of time and
              termination of the parental rights would best serve
              the needs and welfare of the child.

              (8) The child has been removed from the care of the
              parent by the court or under a voluntary agreement
              with an agency, 12 months or more have elapsed
              from the date of removal or placement, the
              conditions which led to the removal or placement of
              the child continue to exist and termination of
              parental rights would best serve the needs and
              welfare of the child.

          (b)    Other considerations.-The court         in terminating
          the rights of   a   parent shall give primary consideration to

                                         - 4 -
J   -S19011-17


          the developmental, physical and emotional needs and
          welfare of the child. The rights of a parent shall not be
          terminated solely on the basis of environmental factors
          such as inadequate housing, furnishings, income, clothing
          and medical care if found to be beyond the control of the
          parent. With respect to any petition filed pursuant to
          subsection (a)(1), (6) or (8), the court shall not consider
          any efforts by the parent to remedy the conditions
          described therein which are first initiated subsequent to
          the giving of notice of the filing of the petition.

23 Pa.C.S.A.     §   2511(a)(2), (a)(5), (a)(8), and (b).

        "Parental rights may be involuntarily terminated where any one

subsection of Section 2511(a)         is   satisfied, along with consideration of the

subsection 2511(b) provisions."        In re Z.P., supra    at 1117.

          Initially, the focus is on the conduct of the parent. The
          party seeking termination must prove by clear and
          convincing evidence that the parent's conduct satisfies the
          statutory grounds for termination delineated in Section
          2511(a). Only if the court determines that the parent's
          conduct warrants termination of...her parental rights does
          the court engage in the second part of the analysis
          pursuant to Section 2511(b): determination of the needs
          and   welfare of the child under the standard of best
          interests of the child.

In re L.M.,   923 A.2d 505, 511 (Pa.Super. 2007) (internal citations omitted).

Termination under Section 2511(a)(1) involves the following:

          To satisfy the requirements of [S]ection 2511(a)(1), the
          moving party must produce clear and convincing evidence
          of conduct, sustained for at least the six months prior to
          the filing of the termination petition, which reveals a
          settled intent to relinquish parental claim to a child or a
          refusal or failure to perform parental duties. In addition,

              Section 2511 does not require that the parent
              demonstrate both a settled purpose of relinquishing
              parental claim to a child and refusal or failure to

                                            - 5 -
J   -S19011-17


               perform parental duties. Accordingly, parental rights
               may be terminated pursuant to Section 2511(a)(1) if
               the parent either demonstrates a settled purpose of
               relinquishing parental claim to a child or fails to
               perform parental duties.

            Once the evidence establishes   a failure to perform parental
            duties or a settled purpose of relinquishing parental rights,
            the court must engage in three lines of inquiry: (1) the
            parent's explanation for...her conduct; (2) the post -
            abandonment contact between parent and child; and (3)
            consideration of the effect of termination of parental rights
            on the child pursuant to Section 2511(b).

In re Z.S.W.,       946 A.2d 726, 730 (Pa.Super. 2008) (internal citations

omitted).      Regarding the six-month period prior to filing the termination

petition:

            [T]he trial court must consider the whole history of a given
            case and not mechanically apply the six-month statutory
            provision.     The court must examine the individual
            circumstances of each case and consider all explanations
            offered by the parent facing termination of...her parental
            rights, to determine if the evidence, in light of the totality
            of the circumstances, clearly warrants the involuntary
            termination.

In re B.,N.M.,     856 A.2d 847, 855 (Pa.Super. 2004), appeal denied, 582 Pa.
718, 872 A.2d 1200 (2005) (internal citations omitted).

        "Termination of parental rights under Section 2511(a)(5) requires

that: (1) the child has been removed from parental care for at least six

months; (2) the conditions which led to removal and placement of the child

continue to exist; and (3) termination of parental rights would best serve the

needs and welfare of the child."     In re Z.P., supra   at 1118.

        "[T]o terminate parental rights under Section 2511(a)(8),            the

                                        - 6 -
J   -S19011-17


following factors must be demonstrated: (1) [t]he child has been removed

from parental care for 12 months or more from the date of removal; (2) the

conditions which led to the removal or placement of the child continue to

exist; and (3) termination of parental rights would best serve the needs and

welfare of the child."    In re Adoption of M.E.P.,   825 A.2d 1266, 1275-76

(Pa.Super. 2003).    "Section 2511(a)(8) sets   a   12 -month time frame for a

parent to remedy the conditions that led to the children's removal by the

court."   In re A.R.,    837 A.2d 560, 564 (Pa.Super. 2003).       Once the 12 -

month period has been established, the court must next determine whether

the conditions that led to the child's removal continue to exist, despite the

reasonable good faith efforts of the Agency supplied over      a   realistic time

period.    Id.   Termination under Section 2511(a)(8) does not require the

court to evaluate    a   parent's current willingness or ability to remedy the

conditions that initially caused placement or the availability or efficacy of

Agency services.    In re Adoption of T.B.B.,   835 A.2d 387, 396 (Pa.Super.

2003);    In re Adoption of M.E.P., supra.
        Under Section 2511(b), the court must consider whether termination

will meet the child's needs and welfare.      In re   C.P., 901 A.2d 516, 520

(Pa.Super. 2006). "Intangibles such as love, comfort, security, and stability

are involved when inquiring about the needs and welfare of the child. The

court must also discern the nature and status of the parent -child bond,

paying close attention to the effect on the child of permanently severing the


                                      -7
J   -S19011-17


bond." Id. Significantly:

             In this context, the court must take into account whether a
             bond exists between child and parent, and whether
             termination would destroy an existing, necessary and
             beneficial relationship.

             When conducting a bonding analysis, the court is not
             required to use expert testimony.   Social workers and
             caseworkers can offer evaluations as well. Additionally,
             Section 2511(b) does not require a formal bonding
             evaluation.

In re Z.P., supra      at 1121 (internal citations omitted).

         "The statute permitting the termination of parental rights outlines

certain irreducible minimum requirements of care that parents must provide

for their children, and    a   parent who cannot or will not meet the requirements

within   a   reasonable time following intervention by the state, may properly be

considered unfit and have...her rights terminated."        In re B.L.L.,   787 A.2d
1007, 1013 (Pa.Super. 2001). This Court has said:

             There is no simple or easy definition of parental duties.
             Parental duty is best understood in relation to the needs of
             a child.   A child needs love, protection, guidance, and
             support. These needs, physical and emotional, cannot be
             met by a merely passive interest in the development of the
             child.   Thus, this [C]ourt has held that the parental
             obligation is a positive duty which requires affirmative
             performance.

             This affirmative duty encompasses more than a financial
             obligation; it requires continuing interest in the child and a
             genuine effort to maintain communication and association
             with the child.

             Because   achild needs more than a benefactor, parental
             duty requires that a parent exert [herself] to take and
             maintain a place of importance in the child's life.

                                          - 8 -
J   -S19011-17



           Parental duty requires that the parent act affirmatively
           with good faith interest and effort, and not yield to every
           problem, in order to maintain the parent -child relationship
           to the best of...her ability, even in difficult circumstances.
           A parent must utilize all available resources to preserve
           the parental relationship, and must exercise reasonable
           firmness in resisting obstacles placed in the path of
           maintaining the parent -child relationship. Parental rights
           are not preserved by waiting for a more suitable or
           convenient time to perform one's parental responsibilities
           while others provide the child with his or her physical and
           emotional needs.

In re B.,N.M., supra        at 855 (internal citations omitted). "[A] parent's basic

constitutional right to the custody and rearing of...her child        is   converted,

upon the failure to fulfill...her parental duties, to the child's right to have

proper parenting and fulfillment of [the child's] potential in       a     permanent,

healthy, safe environment."       Id. at 856.
        After   a   thorough review of the record, the briefs of the parties, the

applicable law, and the well -reasoned opinion of the Honorable George N.

Zanic, we conclude Mother's issues merit no relief.           The Orphans' Court

opinion comprehensively discusses and properly disposes of the questions

presented. (See Orphans' Court Opinion, filed November 17, 2016, at 5-12)

(finding: throughout dependency hearings, Agency was concerned with

Children's medical neglect, lack of supervision, and home conditions; Mother

waited several days to obtain necessary medication [for M.B.'s pneumonia];

Mother did not properly treat Children's lice for extended time; Mother

ignored many safety concerns; Mother's home conditions also created health


                                          -9
J   -S19011-17


and safety risk to Children; caseworkers observed,       inter a/ia, sink used   as

garbage can, spilled ash trays, dirty diapers lying around home, bathtub

filled with water, knives and razors left out, food left on floor, and child

safety gates left open; Mother failed to maintain home improvements; as of

June, 2016, caseworker noted health and safety concerns continued in

Mother's home; caseworkers went above and beyond to assist Mother for

almost 18 months, but Mother still lacks ability to establish safe and healthy

environment for Children; Mother did not believe Children were in danger         in

her home; termination of Mother's parental rights was proper under Sections

2511(a)(1), (5), and (8); under Section 2511(b), Children were not upset to

return to foster home after their visits with Mother ended; Children have

extremely close bond with foster parents; severing bond with Mother          is in

Children's   best   interests;   Children   deserve   permanency    and   healthy

environment, which Mother        is   incapable of providing; regarding Mother's

claim that court improperly questioned Mother about eviction proceedings,

Mother's eviction was previously addressed during dependency proceedings,

which are incorporated into record; permanency review orders stated Mother

voluntarily agreed to move out of public housing after receiving eviction

notice due to home conditions; court addressed eviction proceeding, but only

considered it minimally relevant). Accordingly, we affirm on the basis of the

Orphans' Court opinion.

        Decree affirmed.


                                        - 10 -
J   -S19011-17




Judgment Entered.




J seph D. Seletyn,
Prothonotary


Date: 3/20/2017
                                                                              Circulated 03/07/2017 02:36 PM




                    IN THE COURT OF COMMON PLEAS OF HUNTINGDON COUNTY,
                                             PENNSYLVANIA
                                        ORPHANS' COURT DIVISION


                    IN RE:       M.B.                      No. 2016-0025
                                 DOB: 12/    /2013 :


                    IN RE:       M.M.                      No. 2016-0026
                                 DOB: 4 .    '2012



                                            MEMORANDUM

                      After hearing held on October 5 and 6, 2016, pursuant to a Petition
             to Terminate Parental Rights, this Court was tasked with determining
             whether Petitioner had established by clear and convincing evidence that
            -~ppellanfsTnereinafter "Natural Mother") parenlaTrigflls witn respect to····- ··
             M.M. and M.B. should be terminated. On October 7, 2016, we entered a
             decree terminating the parental rights of Natural Mother. We now write to
             fulfill our duties pursuant to Pa.R.A.P. 192S(a).

                    Natural Mother's Concise Statement of Matters Complained raised
            five issues that are related to the termination proceedings, which are: (1)
            this Court erred in terminating the parental rights of Natural Mother, (2)
            this Court erred in finding the Agency presented clear and convincing
            evidence of a settled intent to give up six months prior to filing the petition,
            (3) this Court erred in finding that Natural Mother could not correct any
            deficiencies in a reasonable time, (4) this Court erred in finding the
            conditions that lead to removal continue to exist and termination of
            parental rights would best serve the needs and welfare of the children, and
            (5) this Court erred by asking questions about an eviction of Natural Mother
            in unrelated matter that he presided over in which an agreement was
            entered concerning an eviction action.

                                              Background

               1.            A. B.       ("Natural Mother")      is the natural mother of
                     minor children M.B. and M.M.
                                                     1       FILED     Noverrhec          I 1 , 20    &
                                                                  Virginia Cooper Register of Wills
    )~~.s                                                         and Clerk of the Orphans' Court
\   ..                                                           Huntingdon County, Pennsylvania
                        2.        I                            1~. The permanency              review Order filed February 12, 2016 found that
                                    Natural   Mother        was moderately       compliant    with the permanency
                                    plan but she had been less cooperative                with the caseworker        and
                                    missed appointments.          Services continued         to be provided      to the
                                    family.
                            14. The permanency              review Order filed June 3, 2016 found that Natural
                                    Mother voluntarily        agreed to move out of the public housing by July
                                    24, 2016. Natural         Mother's       supervised   visits were     moved from
-····-·---------   .     ·--···--   Rays.t.Qwn.._Dey.eJop    menta I Services ( "RDS'~) .. to __ the   home .._Ser:.vices_
      ------       - ----- -------eentiAuecl-t0-ee--pr0vided to the family. ·-· - -------· ····--------------------
                       ··· · _15. __ Sarah_Sb.Qpe_discussed working on this casefrom January_20.l5.to_
                                      January 2016.
                                 16. Shope described the initial home conditions as "unsanitary" and
                                      "filthy."
                                 17. Shope listed specific examples that included the sink being used as a
                                      garbage can, sheets soiled with urine, ash trays spilled, dirty
                        _____________ bathroom.notollet paper, and used dirty.diapers on thedloor-.------ . ...
                                 18. Shope stated the medical neglect concern regarded lice being a
                                      problem for an extended period of time, and Natural Mother not
                                      picking up prescribed medication for the children for several days.
                                 19. The lice problem stopped after placement of the children in foster
                                      care.
                                 20. RDS had supervision concerns because there were reports that
                                      Natural Mother was leaving the children unsupervised in the
                                      apartment or allowing the children to access the upstairs and
                                      downstairs of the apartment while she slept.
                                 21. Shope continued to check in daily to either make sure the cleaning
                                      was completed or to remind Natural Mother to clean.
                                 22. During January 2015 to March 2015, Shope was at Natural Mother's
                                      home four to five times each week.
                                 23. Shope made a report to the Agency in March 2015 based on Natural
                                      Mother not improving enough and the children being unsafe.
                                 24. Shope testified regarding knives laying out, a bathtub full of water,
                                      and the gate not being utilized as examples of safety concerns.
                                25. Natural Mother's visits increased and decreased during the
                                      dependency case.


                                                                         3
                  26. Shope took pictures from September 2015 to January 2016 that
                         showed the deplorable conditions of the home. The most recent
                         pictures showed safety risks, such as scissors and razors within the
                         children's reach.
                  27. Jackie Garman, a family reunification and preservation caseworker
                         at RDS, has been assigned to the case since January 18, 2016.
                  28. Natural Mother had two overnight visits per week in January 2016,
                         however, in February 2016 the visits were decreased to two hours of
                         S.JJ.P~r.Yised visits each week.                                     ,
                  2-9-.-The-ehange-from home visits to ·supervisecl-vis-its--were-etJe·-te-heme--
               ------ __ conditions... . .                                       . _ .. _       .
                  30. Garman's initial concerns were mainly home conditions. She saw a
                         child's diaper soaking wet, crib sheets were soiled, toilets were not
                         flushed, and food was on the floor.
                  31. Garman would go over parenting packets and model the "potty"
                         training techniques and dealing with stress.
. ..... __ .... 32._Ga.rman_noticed that she would point out.troublingItems.Il.e .. .food.
                         or a razor on the floor) and it would be picked up within a day or two.
                  33. Garman took pictures on January 19, 2016, January 26, 2016,
                         February 2, 2016, April 11, 2016, May 18, 2016, and June 21, 2016
                         that showed Natural Mother's intolerable home conditions.
                  34. Garman discussed the home improvement issues in the photos and
                         what would need to be corrected.
                  35. Garman described the home conditions from the April 2016 visit that
                         consisted of a garbage can overflowing with trash, a razor was still in
                         the reach of the children, the sink was piled with dishes, and the toy
                         room was dirty.
                  36. Garman described the home conditions in May 2016 as dirty and
                         messy conditions.
                  37. Garman described the home conditions in June 2016 as messy and
                         unsanitary.
                  38. Garman discussed the problem areas in the home with Natural
                         Mother.
                  39. In regard to home conditions, Natura I Mother would progress and
                         then regress. There was never a time that Natural Mother continued
                         to follow through with clean home conditions, and the improvement
                         was never substantial.

                                                   4
         40. Home conditions improved from January 2016 to June 2016, but
              never to the point of Garman having no concerns.
         41. Garman saw a bond between the children and their foster family.
         42. Garman observed the bond and interactions between Natural
              Mother and the children. They were happy to see her, but they also
              did not get upset to leave Natural Mother.
         43. Garman did not observe home conditions issues in July at Natural
              Mother's new residence (with her mother).
         44. Trista Mitchell is the Family Services Director at RDS and she
---, ,----Sl:lr:JeFvised-aetlcl-.Sar-a h Shope -and Jackie-Garman-
         45. M.itchelltes.tified that the reunification program is usually six months
              with the goal to return the children or find permanency.
         46. This case had been on a reunification track the entire time, and it
              went longer than six months due to the periodic progress.
         47. Mitchell testified that Shope went "above and beyond" to reunify
              Natural Mother with children.
       __A-8. Batbara.Ross.ia Foster Care Specialist at the Bair Foundatiorusaw.an
              extremely close bond between the foster parents and the children.
         49. Sabrina Peters, a supervisor at Huntingdon County CVS, testified that
              CVS cannot place children in a non-approved foster care home.
              Natural Mother did not provide a name of an approved foster care
              kinship option.
         50. Despite evidence to the contrary, Natural Mother did not believe her
              children were in danger while living in her home.




                                            Discussion

                    Section 2511 of the Adoption Act governs the termination of parental
        rights. In re L.M., 923 A.2d SOS, 511 (Pa. Super. Ct. 2007). Courts utilize a
        bifurcated analysis which begins with a focus on the conduct of the parties.
        !fl.:. If the party seeking a termination proves by clear and convincing
        evidence that the parent's conduct would satisfy one of the grounds for
        termination listed in Section 2511(a), only then does a court continue with
        the second part of the analysis under Section 251l(b)3 and determine the


        3
            23 Pa.CS. § 25ll(b) provides:
                                                5
                                  needs and welfare of the child using the best interests of the child
                                  standard. !fl A key feature of Section 2511(b) analysis is determining the
                                  emotional bond between the parent and child and examining the effect of
                                  severing the bond would have on the child. !fl

                                         Here, the Agency seeks to terminate parental rights on any one of
                                  three alternative theories pursuant to the termination of parental rights
                                  statute:

~ -----·-------------·--------<
                                        (a) General rule. -::The r~g_~!~ _Q_t ci pa rel}_t_i_r,___r_~gard to a child
                                        may be terminated after a petition filed on any of the following
                                        grounds:

                                        (1) The parent by conduct continuing for a period of at least six
                                        months immediately preceding the filing of the petition either
                                        has evidenced a settled purpose of relinquishing parental claim
                                        to a child or has refused or failed to perform parental duties.

                                         (S) The child has been removed from the care of the parent by
                                        the court or under a voluntary agreement with an agency for a
                                        period of at least six months, the conditions which led to the
                                        removal or placement of the child continue to exist, the parent
                                        cannot or will not remedy those conditions within a reasonable
                                        period of time, the services or assistance reasonably available
                                        to the parent are not likely to remedy the conditions which led
                                        to the removal or placement of the child within a reasonable
                                        period of time and termination of the parental rights would best
                                        serve the needs and welfare of the child.




                                        Other considerations.--The court in terminating the rights of a parent shall give primary
                                        consideration to the developmental, physical and emotional needs and welfare of the
                                        child. The rights of a parent shall not be terminated solely on the basis of environmental
                                        factors such as inadequate housing, furnishings, income, clothing and medical care if
                                        found to be beyond the control of the parent. With respect to any petition filed pursuant
                                        to subsection (a)(l), (6) or (8), the court shall not consider any efforts by the parent to
                                        remedy the conditions described therein which are first initiated subsequent to the giving
                                        of notice of the filing of the petition.



                                                                                     6
                                                  (8) The child has been removed from the care of the parent by
                                                  the court or under a voluntary agreement with an agency, 12
                                                   months or more have elapsed from the date of removal or
                                                  -place'rnent,-1he-- conditions "which led to- fhe--re-mo-var-·a(
                                                  placement of the child continue to exist and termination of
                                                  parental rights would best serve the needs and welfare of the
                                                  child.

                                            23 Pa;C.S. § 2511.
·-··-·-···---···---------------·---------

                                                    The Superior Court only needs to agree with the trial court's decision
                                            on one of the statutory grounds in Section 2511(a) in order to affirm the
                                            termination of parental rights. In re B.L.W., 2004 Pa. Super. 30, Pll, 843
A.2d 380, 384 (Pa. Super. Ct. 2004). We find that the Agency has presented
                                            sufficient evidence as to all three sections in regard to Natural Mother.

                                                  To satisfy the requirements of Section 2511(a)(1), the petitioning
                                            party does not need to show a settled purpose of relinquishing the parental
                                            claim and a failure to perform parental duties. In re C.M.S., 2003 Pa. Super.
292, Pll, 832 A.2d 457, 462 (Pa. Super. Ct. 2003} (quotation omitted). The
                                            Pennsylvania Supreme Court has discussed parental duties, stating:

                                                  [t] here is no simple or easy definition of parental duties.
                                                  Parental duty is best understood in relation to the needs of a
                                                  child. A child needs love, protection, guidance, and support.
                                                  These needs, physical and emotional, cannot be met by a
                                                  merely passive interest in the development of the child. Thus,
                                                  our courts have held that the parental obligation is a positive
                                                  duty which requires affirmative performance. This affirmative
                                                  duty encompasses more than a financial obligation; it requires
                                                  continuing interest in the child and a genuine effort to maintain
                                                  communication and association with the child. Because a child
                                                  needs more than a benefactor, parental duty requires that a
                                                  parent 'exert himself to take and maintain a place of importance
                                                  in the child's life.'

                                            In re C.M.S., 832 A.2d 457, 462, 2003 Pa. Super. 292, P13 (Pa. Super. Ct.
                                            2003) {citation omitted).

                                                                                   7
                      Furthermore, the Superior Court has noted that "'[a]lthough it is the
              six months immediately preceding the filing of the petition that is most
              critical to the analysis, the trial court must consider the whole history of a
      ---- · given case-ananot mechanlcallv applvthe six-morffn"-statutory provis1on.m-··---------
          ln re of K.Z.S., 2008 Pa. Super. 62, P7, 946 A.2d 753, 758 (Pa. Super. Ct.
          2008)

               To satisfy the requirements of Section 2511(a)(S), the moving party
          must produce clear and convincing evidence regarding the following
...       elements: (1) the child was removedfrom.parental.care for at least six
          months; (2) the conditions that led to the child's removal or placement
          continue to exist; (3) the parents cannot or will not remedy the conditions
          that were the reasons for the removal or placement within a reasonable
          period time; (4) the services reasonably available to the parents are unlikely
          to remedy the conditions which led to removal or placement within a
          reasonable period of time; and (5) termination of parental rights would
          best serve the needs and welfare of the child. In re Adoption of M.E.P.,
          2003 Pa. Super. 210, 825 A.2d 1266, 1273-74 (Pa. Super. 2003) (citation
          omitted).

                When addressing Section 2511(a}(8), we apply the following
          standard, which is:

                 (1) the child has been removed from parental care for 12
                 months or more from the date of removal; (2) the conditions
                 which led to the removal or placement of the child continue to
                 exist; and (3) termination of parental rights would best serve the
                 needs and welfare of the child. Section (a)(8) sets a 12 month
                 time frame for a parent to remedy the conditions that led to the
                 children's removal by the court. Once the 12 month period has
                 been established, the court must next determine whether the
                 conditions that led to the child's removal continue to exist,
                 despite the reasonable good faith efforts of [the agency]
                 supplied over a realistic time period. Termination under Section
                 2511(a)(8) does not require the court to evaluate a parent's
                 current willingness or ability to remedy the conditions that
                 initially caused placement or the availability or efficacy of
                 [agency] services.
                                                   8
                        In re K.Z.S., 2008 Pa. Super. 62, 946 A.2d 753, 759 (Pa. Super. 2008) (citation
                        omitted).

- - --"   ---------~-   -----~netrial     court.must.cons1ae·r the [(developmental, pnysical anc:I                          _
                        emotional needs and welfare" of the children only after the statutory
                        requirements of Section 2511(a) are met. 23 Pa.C.S. § 2511(b). In re C.M .S.,
                        884 A.2d 1284, 1286-87, 2005 Pa. Super. 340, P7 (Pa. Super. Ct. 2005). With
                        this type of analysis, the court will consider the "[i] ntangibles such as love,
                        comfort, security, and stability." lfl The court will look at the nature and
          ____      __,_ -s-t-a-t-tJs of t he-pa-r-e-rtt-ehild-boncl,a-n-d-foeus-on--the--ef-f-eei--e-f-#te-et-md-eei-rtg----
                        pe r mane nt ly severed from that bond.~

                                Throughout the dependency hearings, the Agency had concerns
                        about the home conditions, medical neglect, and supervision. The medical
                        neglect issues included not picking up medication and the children having
                        lice for an extended period of time. Although Natural Mother took steps to
                        stop the lice, they were ultimately ineffective and allowed for the lice to
                        remain an issue for weeks. The caseworkers had supervision concerns with
                        the children going upstairs and downstairs while Natural Mother was
                        sleeping.

                               Natural Mother's home conditions were not just messy, they created
                        a health and safety risk to the minor children. In January 2015, the initial
                        review of home conditions included trash piled up, dishes in the sink, and
                        food on the floor. Sarah Shope, the RDS caseworker, spent a year on the
                        case. She described the home conditions as "unsanitary." The sink was used
                        as garbage, the ash trays spilled, and there were dirty diapers laying around
                        the a pa rtme nt.

                                From January 2015 to March 2015, Sarah Shope was going to the
                        home four to five times each week to give Natural Mother suggestions and
                        assistance. She did not believe there was improvement because the home
                        conditions continued to be a risk to the children. In March 2015, months
                        after first assisting Natural Mother, Shope saw a lot of safety concerns in
                        the home-a bathtub filled with water, knives left out, and the children's
                        safety gate not being used. When asked about the time she worked on the
                        case, Shope described Natural Mother as having brief periods of progress
                        followed by regress.
                                                                     9
                      Jackie Garman, the caseworker assigned in January 2016, said there
               was progress but it was not substantial and the house was never
               completely clean. Shope and Garman took pictures of the home conditions
             - and went tfirougfi eve-ry proffle-m--wTfh--fneNafoTalMother. The most recent
               photographs and visit in June had the same sanitary issues. Natural Mother
               would respond with excuses and she lacked follow through. The reason the
               overnight visits with the children were stopped was due to the home
               conditions. Natural Mother's habitual tendencies caused the deplorable
               home conditions and that environment continued to pose dangers to the
------11--eh-Hd-r-e-n.                                         - - - --                 -------- -- -

                     As such, the Agency has presented by clear and convincing evidence
              that satisfy the requirements of section 2511(a)(l}, (a)(S), and (a)(8). When
              children are placed in foster care, the parent has an affirmative duty to
              work towards the return of the children. In re William L., 477 Pa. 322, 333,
              383 A.2d 1228, 1233 (Pa. 1978). Throughout the dependency litigation and
              termination hearing, Natural Mother failed at affirmatively taking steps
              when seeking the return of her children.

                     The evidence shows that pursuant to Section 2511(a)(l), the natural
              mother's conduct that initially led to placement has continued for a period
              of at least six months due to a failure to perform parental duties. We have
              considered the entire history of the case, and Natural Mother does not
              have the ability to establish a safe and healthy environment for her
              children.

                     Natural Mother's home conditions have been a constant concern to
              the Agency. She has not shown the ability to maintain a safe environment
              for her children. Since January 2015, RDS and the Agency have provide
              services to Natural Mother. At one point, the caseworker was going to
              Natural Mother's house four to five times a week to assist and teach her
              about proper home upkeep. Social workers went above and beyond their
              duties to help Natural Mother, and they never saw more than a slight and
              periodic improvement. There was never a time when Natural Mother
              maintained improvements for an extended period of time or the
              improvements would be considered substantial.



                                                    10
                              Even though Natural Mother moved back in with her own mother in
                      July 20164, Natural Mother has never shown that she developed the
                      necessary skills for keeping a safe home. Even more disturbing, upon
                      reflection, Natura I Motner still does not bel1eve her children were in danger
                      at her residence. The initial home conditions were such a concern that it led
                      to the removal and placement of the children.

                              As addressed above, pursuant to Section 2511(a)(S), the conditions
                       that led to the removal of the children continue to exist, and the Natural
-------------------   -M.other:.-w.ilLneve.r be able to remedy the conditions which le.d to the
                       removal, even within a reasonable time period. The Agency has provided
                       Natural Mother with months of social services.

                             In fact, the Agency spent extensive time, well beyond the usual six
                      months, with Natural Mother on the reunification goal. Even if Natural
                      Mother was given a reasonable time period, it would be futile in resolving
                      the underlying concerns. Natural Mother's inability to provide a safe and
                      healthy environment for the children is an issue that has never been
                      resolved. The children were removed over eighteen months ago, and the
                      services have been available to Natural Mother since the beginning of the
                      dependency case. The most troubling aspect of this case is that the home
                      conditions have been the crux of removing the children and reducing
                      overnight visits, but still Natural Mother has failed to take the appropriate
                      steps to maintain a healthy environment for the children. Natural Mother
                      would argue that her new residence with her mother shows improvement,
                      but actually it demonstrates that she cannot handle the situation without
                      assistance from others.

                            As to Section 2511(a)(8), the children have been removed over
                      twelve months, and the conditions that led to the removal are still present.
                      The termination of the parental rights would best serve the needs and

                      4
                        Natural Mother raises the issue that this Court erred by addressing an eviction proceeding against
                      Natural Mother in a separate proceeding. Natural Mother's eviction was previously addressed during the
                      dependency proceedings that are incorporated into this record. The permanency review Orders state that
                      "[n]atural mother voluntarily agreed to move out of (public housing) by July 24, 2016" and "natural
                      mother received an eviction notice from housing due to home conditions in May 2016, she chose to leave
                      the residence voluntarily and is now living with her mother." See June 3, 2016 Permanency Review Order
                      and November 4, 2016 Permanency Review Order. This Court addressed the eviction proceeding, but only
                      considers it relevant to the extent that Natural Mother was voluntarily removed from public housing due
                      to eviction proceedings.
                                                                        11
         welfare of the children. Natural Mother cannot meet the necessary home
         conditions, and the children require permanency with a safe and stable .
         environment. Natural Mother has been given every opportunity to remedy
-------~1--,-t'nehome cond1t1ons,6ut sne lfas never aemonstrated the necessary
         parenting skills. Even as recently as of June 2016, there were still health
         concerns in Natural Mother's home.

                        Because Section 2511(a) has been established by clear and
                convincing evidence, the Court must now consider the "developmental,
                physical and emotional needs and welfare" of the children. 23 Pa.C.S.
                §2Sll(b). Natural Mother testified that she loves her children, and
                maternal grandmother described that relationship as a "strong bond." This
                Court believes that Natural Mother loves these children. However, after the
                visits with Natural Mother, the children were not upset to return back to
                their foster home. Although it is always a difficult decision to sever a
                natural pa rent-children bond, the testimony at the termination hearing
                shows that it is the necessary course of action. It is in the children's best
                interest to sever the bond. These children require permanency and a
                healthy environment, and unfortunately, Natural Mother is incapable of
                providing such an environment.




                                                       BY THE COURT,




                                                       George N. Zanic, P.J.




                                                      12
                           IN THE COURT OF COMMON PLEAS
                         HUNTINGDON COUNTY, PENNSYLVANIA
                               ORPHANS' COURT DIVISION
                                           -···----------------------- ------------


In Re:                                 File No.:

         ft.• 8.                              31-16-0025
         M.M.                                 31-16-0026



                     NOTICE BY CLERK OF THE ORPHANS' COURT

TO:                                                VIA:

         Ray A Ghaner, Esq                         Courthouse Mailbox

         Nicholas Newfield, Esq                    Courthouse Mailbox

         Christopher Wencker, Esq                  Courthouse Mailbox

         Phillip O. Robertson, Esq                 USPS

                   109 Byron Ave., Altoona, PA 16602




         Pursuant to Pa. O.C. Rule 4.6, notice is hereby given that the attached

Memorandum has been entered and filed of record 17th day of November, 2016.
                                ,i.'



                                       BY: